Judgments of conviction of violation of sections 195 and 196 of the Labor Law unanimously affirmed. Intent is not an element to be considered in determining whether or not the statutes have been violated. (N. Y. C. & H. R. R. R. Co. v. Williams, 64 Misc. 15; affd., without opinion, 136 App. Div. 904; affd., 199 N. Y. 108; affd., 233 U. S. 685; People v. Werner, 174 N. Y. 132; People v. Kibler, 106 id. 321; People v. Taylor, 192 id. 398; People ex rel. Price v. Sheffield Farms-S.-D. Co., 180 App. Div. 615.) There is no basis for a holding that the Legislature intended to make any exceptions by virtue of equitable circumstances in providing for the payment of wages in cash *1089and within the stipulated period. If inability to pay were to be considered as a defense, the statutes would be rendered nugatory. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.